In a proceeding pursuant to CPLR article 78 to compel the return to petitioner, and others similarly situated, of salary deductions purportedly made pursuant to section 210 (subd 2, par [g]) of the Civil Service Law, the appeal is from a judgment of the Supreme Court, Nassau County, dated March 26, 1976, which denied the application and dismissed the amended petition. Judgment affirmed, with $50 costs and disbursements, on the opinion of Mr. Justice *614Gibbons at Special Term. Hopkins, Acting P. J., Hargett, Damiani, Titone and Hawkins, JJ., concur. [86 Misc 2d 988.]